Third District Court of Appeal
                               State of Florida

                        Opinion filed November 21, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-293
                         Lower Tribunal No. 12-41555
                             ________________


                         Harborside Suites, LLC,
                                    Appellant,

                                        vs.

                            Michael Rosen, et al.,
                                    Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rodney Smith, Judge.

      The Lehman Law Firm, PLLC, and Gary E. Lehman; Nelson Mullins Broad
and Cassel, Beverly A. Pohl and Barbara Viota-Sawisch (Fort Lauderdale), for
appellant.

      Gunster, Angel A. Cortiñas and Jonathan H. Kaskel; Akerman LLP, Michael
B. Chavies and Naim S. Surgeon, for appellees.

Before SUAREZ, LAGOA and FERNANDEZ, JJ.

     PER CURIAM.
      Harborside Suites, LLC, appeals the trial court order dissolving writs of

garnishment after the trial court’s non-evidentiary hearing on the allegation of

appellee debtor, Michael Rosen, as well as that of third parties, claiming that the

garnished funds belong to someone other than the debtor. We reverse and remand

for trial, on the authority of Merriman Investments, LLC v. Ujowundu, 123 So. 3d
1191, 1193 (Fla. 3d DCA 2013):

            Once issued, the trial court may consider a request to
            dissolve the writ under certain circumstances. Depending
            on the circumstance, the request to dissolve may be made
            in either of two ways: (1) on motion of the debtor
            challenging the truth of the allegations in the creditor's
            petition for the writ, see § 77.07, Fla. Stat. (2001); or (2)
            on an affidavit of a third party claiming the garnished
            property belongs to the third party and not the debtor. See
            § 77.16, Fla. Stat. (2001). Either method requires a trial
            of the issues. §§ 77.07, 77.16.

      Reversed and remanded for further proceedings.




                                         2